EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made effective as of August 13, 2015
by and between Shahla Melamed, a California resident (“Shana” or “Melamed”),
RoxSan Pharmacy, Inc., a California corporation (“RoxSan”), and Parallax Health
Sciences, Inc., a publicly traded Nevada corporation (the “Company”).  

WHEREAS, Melamed owns all of the outstanding shares of stock of RoxSan and is
its President;

WHEREAS, pursuant to that document titled Agreement to Purchase and Sell One
Hundred Per Cent (100%) of the Issued and Outstanding Shares of RoxSan Pharmacy,
Inc. and Its Assets and Inventory, Melamed shall sell on August 13, 2015 all of
her shares in RoxSan to the Company (the “Sale”); and

WHEREAS, each of RoxSan and the Company desires that Melamed continue to be
employed by RoxSan from August 13, 2015 (that is, the date of the Sale) through
August 12, 2019 (the “Employment Period”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party hereto, each of Melamed, RoxSan
and the Company agrees as follows:  

Section 1. Employment and Duties.  

a)

Effective with the Sale, on the terms and conditions set forth in this Agreement
RoxSan shall employ Melamed to render such services as are stated in Exhibit A,
which is incorporated by reference into the terms and conditions of this
Agreement.  Melamed acknowledges that she has retired her pharmacist license and
will not oversee prescriptions pursuant to her employment.

b)

Should Melamed during the Employment Period be unable to serve as RoxSan’s
employee, then she shall be a consultant to RoxSan receiving the same
compensation, expense reimbursement and benefits and being eligible for the same
bonus as provided for in Section 4 herein, with all other terms and conditions
of this Agreement applying to her work as consultant. In such case, she shall
serve as consultant to RoxSan through the end of the Employment Period and any
renewal thereof or until she can again serve as an employee, whichever event
shall come first. If the latter, then she shall serve as an employee at such
time upon the terms and conditions stated herein through the end of the
Employment Period and any renewal thereof.  

Section 2. Performance.  

a) Melamed accepts the employment (with all references in this Agreement to her
“employment” referring only to her employment pursuant to Section 1 (a) herein
and any consulting work pursuant to Section 1(b) herein) as set forth in Section
1 herein and agrees to concentrate such time, attention and skill as may be
necessary to assure the full performance of the services described therein.

b) Without limiting the generality of the foregoing, Melamed shall devote to her
employment the same time and attention as she did prior to the date of the Sale,
with RoxSan and the Company acknowledging that Melamed usually does not work on
Wednesday. Melamed further agrees that when the performance of her duties
reasonably requires, she shall be present on RoxSan’s premises (located in
Beverly Hills, California) or engaged in service to or on behalf of RoxSan
except during vacations, regular business holidays or weekends.  





-1-




c) In conducting her duties under this Agreement, Melamed shall report to J.
Michael Redmond and Edward W. Withrow III, the Chief Executive Officer and
Chairman, respectively, of the Company.  

d) Exclusive Work.   Melamed agrees that during the Employment Period, she will
work exclusively for RoxSan and will not provide services for any other entity
that provides pharmacy services or pharmaceutical products. Melamed may during
the Employment Period continue her existing involvement in an advisory or board
capacity with non-competing organizations.  

Section 3. Term/Termination.  

3.1 Term.  The “Employment Period” shall commence on the date of the Sale and
terminate on August 12, 2019, unless earlier terminated pursuant to the
termination provisions set forth herein or extended for successive one-year
periods as outlined below in this paragraph. Notwithstanding anything to the
contrary herein, the parties acknowledge and agree that Melamed’s employment may
only be terminated for Due Cause (as hereinafter defined). At the end of the
Employment Period, this Agreement will be automatically renewed for successive
one-year terms unless either Melamed or RoxSan shall, upon three months written
notice to the other, elect not to renew this Agreement for any year.  For each
such one-year renewal term, Melamed’s total compensation (salary plus bonus, if
any) shall be at least ten per cent (10%) more than during the previous year.
 Should there be any non-renewal of the Agreement by RoxSan, then:  (i) RoxSan
shall pay as severance compensation to Melamed eighteen months of her then
annual salary amount, paid in equal amounts over the eighteen months following
her last day of employment; and (ii) she shall receive all bonuses earned as of
her last day of employment, paid to her pursuant to the bonus payment schedule
set forth herein in Section 4.2; and (iii) she shall continue to receive such
medical and other insurance benefits during the eighteen months following her
last day of employment as she received during her last day of employment and
shall pay for such benefits the amount she paid on such last day of employment.

3.2 Termination for Due Cause.  RoxSan may only terminate the Employment Period
for Due Cause.  RoxSan by a vote of a majority of its Board of Directors may
terminate the Employment Period for Due Cause, effective upon written notice of
such termination stating in writing such Due Cause to Melamed, in the event of
Due Cause as defined by (i) a material breach by Melamed of her covenants under
this Agreement if such material breach is not remedied within thirty (30)
calendar days following written notice by the RoxSan Board of Directors; or (ii)
conviction in a court of law of Melamed for theft or embezzlement of property of
RoxSan and/or conviction of Melamed for a felony crime resulting in a material
injury to the businesses, properties of RoxSan.  All compensation paid to
Melamed shall immediately cease upon termination for Due Cause hereunder except
accrued and unpaid compensation and vacation pay.

3.3 Termination Due to Death.  The Employment Period shall be terminated upon
the death of Melamed. All compensation paid to Melamed shall immediately cease
upon such termination except for accrued and unpaid compensation pursuant to
Section 4.1 herein, accrued and unpaid vacation pay, and earned but unpaid bonus
payments pursuant to Section 4.2 herein.

3.4 Termination Due to Permanent Total Disability.  The Employment Period shall
be terminated upon the Permanent Total Disability (as defined in this Section
3.4) of Melamed following written notice from the Board of Directors of RoxSan.
Permanent Total Disability is defined as an inability by Melamed to perform
substantially all of the services required pursuant to this Agreement for a
continuous period of ninety (90) days or for a period aggregating at ninety (90)
days in any consecutive twelve (12) month period when such inability is caused
by illness or a physical or mental disability. A physician selected jointly by
the parties hereto shall determine such Permanent Total Disability.  





-2-




3.5 Termination by Melamed.  Melamed may terminate the Employment Period (i) in
the event the Company or RoxSan has breached a material term or condition of
this Agreement which is not cured or remedied within thirty (30) days following
written notice by Melamed to the Board of Directors of Company or RoxSan,
whichever shall apply, of such breach; or (ii) at Melamed’s convenience. In the
event that Melamed’s resignation is due to an uncured breach by the Company or
RoxSan, then in such case Melamed shall immediately receive all pay (including
accrued but unpaid vacation pay) through the then Employment Period (including
any unpaid bonus stated in Exhibit A for the year of termination that would have
been paid if the increase in sales of RoxSan for the part of such year worked by
Melamed compared to the prior year were achieved for the entire full year) plus
18 months’ salary at her then annual rate plus she shall receive immediately all
bonus payments plus she shall receive through the end of the Employment Period
and for the next 18 months thereafter such medical and insurance benefits as she
received during her last day of employment plus the provisions of Sections 2(d)
and 5.1 herein shall not apply to her. In the event that Melamed terminates the
Employment Period at her convenience, Melamed will receive any earned but unpaid
salary and vacation and bonus compensation as set forth in Sections 4.1, 4.2 and
4.3, respectively, herein.

3.6 Surrender of Position and Properties.  Upon termination of Melamed’s
employment with RoxSan, regardless of the cause therefore, Melamed shall
surrender to the Company or its affiliates all property provided to her by
RoxSan or the Company or its affiliates, as applicable, for use in relation to
her employment and further, Melamed shall surrender to RoxSan, the Company or
its affiliates, as applicable, any and all sales materials, lists of customers
and prospective customers, investment performance reports, files, patent
applications, records, models or other materials and information of or
pertaining to RoxSan or the Company or its affiliates or their customers or
prospective customers or the products, businesses and operations of RoxSan or
the Company or its affiliates.  

3.7 Survival of Covenants.  The covenants of Melamed set forth in Section 5
herein shall survive the termination of the Employment Period or termination of
this Agreement, except as otherwise stated herein.  

Section 4. Compensation/Expenses.  

4.1 Salary.  In exchange for the services to be rendered by Melamed pursuant to
Section 1(a) herein, RoxSan agrees to pay, during the Employment Period, a base
salary at an annual rate of Three Hundred and Sixty Thousand Dollars ($360,000)
for the first year, Three Hundred and Ninety Six Thousand Dollars ($396,000) for
the second year, Four Hundred and Fourteen Thousand Dollars ($414,000) for the
third year, Four Hundred and Fifty Thousand Dollars ($450,000) for the fourth
year and Five Hundred Forty Thousand Dollars ($540,000) for the fifth year if
there is a fifth year of employment.  

Salary will be paid monthly.  

4.2 Bonus.  The Company shall establish an annual bonus plan of which certain
management employees of the Company shall be eligible to participate, which
annual bonus plan shall comprise a calendar year (the “Plan Year”). Melamed
shall participate in such annual bonus plan during each year of the term of this
Agreement with goals (the “Annual Goals”) established and approved by the Board
of Directors. Pursuant to this annual bonus plan, Melamed shall be eligible for
discretionary performance and incentive bonuses if and as may be determined in
the sole discretion of the Board of Directors of the Company.  The bonus
criteria for Melamed shall be tied to the Company’s Long Term Financial Pro
Forma (as adopted by the Company upon execution of this Agreement) and shall
serve as the basis of evaluation for any payments awarded pursuant to the
Company’s annual bonus plan by the Board of Directors. At the conclusion of the
Plan Year, the Board of Directors shall determine the level of success achieved
by the Melamed





-3-




against the Annual Goals and recommend the amount of the annual bonus plan
payment.  If Melamed’s employment is terminated for reasons other than Due Cause
or her voluntary resignation, she shall receive within 30 days after such date
of termination any bonus earned up to the date of termination as reasonably
determined by the Board of Directors.  All payments related to the annual bonus
plan are subject to the prior approval by the Board of Directors and the
Company’s ability to make such payments when considering the cash position of
the Company.  Melamed Bonus Guidelines are attached to this Agreement as Exhibit
B.

4.3 Insurance.  Health insurance for Melamed and her husband shall be paid for
by the Company during the term of this Agreement.  Melamed, by RoxSan or the
Company plans, will be entitled to participate in fringe benefit, life
insurance, and other programs which RoxSan or Company may adopt from time to
time.  Participation will be in accordance with any plans and any applicable
policies adopted by RoxSan or Company.  

4.4 Company Vehicle.  Melamed will be entitled a monthly automobile allowance of
$4,500, and in addition her car insurance, gasoline, repairs and all other
automobile costs shall be paid by RoxSan during the term hereof.  

4.5 Business Expenses.  

a) Melamed shall be reimbursed for business-related expenses that she incurs
pursuant to her employment with or consulting for RoxSan pursuant to this
Agreement and that are approved by RoxSan, such expenses to be timely submitted
and reasonable, and subject to RoxSan’s then standing Expense Reimbursement
Policy and the review and approval of the Board of Directors or its authorized
designate. Melamed shall provide RoxSan with expense reports detailing
business-related expenses and supporting documentation and other substantiation
of such expenses that conform to the reporting requirements of RoxSan and the
Internal Revenue Service. RoxSan will reimburse expenses to Melamed within 15
days of receipt.  Melamed as part of this engagement may be required to travel
and shall have expenses paid accordingly.  

b) During the Employment Period, all representative expenses incurred on behalf
of RoxSan shall be reimbursed by RoxSan.  

4.6 Travel and Entertainment.  Melamed will have a Travel and Entertainment (“T
& E Expense”) budget of Twenty Thousand ($20,000) Dollars per month, with any
unused monthly amount carried over thereafter.  Melamed will submit her T & E
expense allowance report to RoxSan’s Controller on a quarterly basis and shall
be repaid by RoxSan within 15 days after such submission.  

4.7 Vacation.  Melamed shall be entitled to vacations in accordance with
RoxSan’s policy in effect from time to time, which policy shall permit her at
least six (6) weeks of paid vacation per year, with any unused amount being
carried over to the future.  Upon the termination of her employment, Melamed
shall be paid at her then salary for all accrued but unused vacation.  

Section 5. Covenants of Melamed.  

5.1 Confidentiality.  During the Employment Period and for one year following
the termination thereof for any reason, Melamed shall not disclose or make any
use of, for her own benefit or for the benefit of a business or entity other
than RoxSan or the Company or its affiliates, any secret or confidential
information, lists of customers and prospective customers or any other
information of or pertaining to RoxSan or the Company or its affiliates that is
not generally known within the trade of RoxSan or the Company or its affiliates
or which is not publicly available.  

5.2  Inventions and Secrecy.  Except as otherwise provided in this Section 5.2,
Melamed (i) shall hold in a fiduciary capacity for the benefit of RoxSan and the
Company and its affiliates, all





-4-




secret and confidential information, knowledge, or data of RoxSan and the
Company and its affiliates obtained by Melamed during her employment by RoxSan,
which is not generally known to the public or recognized as standard practice
(whether or not developed by Melamed) and shall not, during her employment by
RoxSan and for one year following the termination of such employment for any
reason, communicate or divulge any such information, knowledge or data to any
person or entity other than RoxSan or the Company or its affiliates or persons
or entities designated by the Company; (ii) shall promptly disclose to RoxSan
all inventions, ideas, devices and processes made or conceived by her along or
jointly with others, from the time of entering RoxSan’s employ and until such
employment is terminated relevant or pertinent in any way, whether directly or
indirectly, to RoxSan or resulting from or suggested by any work which she may
have done for or at the request of the Company or its affiliates; (iii) shall at
all times during her employment with RoxSan, assist RoxSan in every proper way
(at the expense of RoxSan) to obtain and develop for the benefit of RoxSan’s
inventions, ideas, devices and processes, whether or not patented; and (iv)
shall perform all such acts and execute, acknowledge and deliver all such
instruments as may be necessary or desirable in the opinion of the Board of
Directors of RoxSan to vest in RoxSan, the entire interest in such inventions,
ideas, devices and processes referred to in this Section 5.2.  Melamed, RoxSan
and Company each agrees that all documents, reports, files, analyses, drawings,
designs, tools, equipment, plans (including, without limitation, marketing and
sales plans), proposals, customer lists, computer software or hardware, and
similar materials that are made by Melamed or come into her or its possession by
reason of and during the term of Melamed’s engagement with RoxSan are the
property of RoxSan and will not be used by her in any way adverse to RoxSan’s
interests.  Melamed also agrees not to allow any such documents or things, or
any copies, reproductions or summaries to be delivered to or used by any third
party without the specific consent of the Board of Directors of RoxSan.  Melamed
agrees to deliver to RoxSan, upon demand, and in any event upon the termination
of Melamed’s employment, all of such documents and things which are in Melamed’s
possession or under her control.  Melamed expressly agrees that all of her work
product shall be and remain the sole and exclusive property of RoxSan.
 Accordingly, all work products eligible for any form of copyright protection
shall be deemed a “work made for hire” under the copyright laws and shall be
owned by RoxSan.  

5.3 Disclosure.  Notwithstanding any language in this Agreement to the contrary,
disclosure by Melamed of any information or matter shall be permitted if it is
made in response to an order of a court or governmental body or as otherwise
required to be disclosed by law.  

5.4 Acknowledgement.  Melamed acknowledges that the restrictions set forth in
this Section 5 are reasonable in scope and essential to the preservation of the
businesses and proprietary properties of RoxSan and its affiliates and that the
enforcement thereof will not in any manner preclude Melamed, in the event of her
termination of employment with RoxSan, from becoming gainfully employed in such
manner and to such extent as to provide a reasonable standard of living for
herself, the members of her family and those dependent upon her of at least the
sort and fashion to which she and they have become.  

5.5 Severability - Covenants.  The covenants of Melamed contained in this
Section 5 shall each be construed as any agreement independent of any other
provision in this Agreement and the existence of any claim or cause of action of
Melamed against RoxSan, Company or its affiliates, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
RoxSan, Company or its affiliates of such covenants. The parties hereto
expressly agree and contract that it is not the intention of any party to
violate any public policy, statutory or common law, and that if any sentence,
paragraph, clause or combination of the same of this Agreement is in violation
of the law of any state where applicable, such sentence, paragraph, clause or
combination of the same shall be void in the jurisdictions where it is unlawful
and the remainder of such provision and this Agreement shall remain binding on
the parties to make the





-5-




covenants of this Agreement binding only to the extent that it may be lawfully
done under existing applicable laws. In the event that any part of any covenant
of this Agreement is determined by a court of law to be overly broad thereby
making the covenant unenforceable, the parties hereto agree, and it is their
desire, that such court shall substitute a judicially enforceable limitation in
its place, and that as so modified the covenant shall be binding upon the
parties as if originally set forth herein.  

Section 6. Indemnification.  In addition to any rights Melamed may have under
RoxSan’s or the Company's by-laws, each of RoxSan and the Company agrees to
indemnify Melamed and hold Melamed harmless, both during the Employment Period
and thereafter, against all costs, expenses (including, without limitation,
fines, excise taxes and attorneys' and accountants’ fees) and liabilities (other
than settlements to which RoxSan or the Company does not consent, which consent
shall not be unreasonably withheld) (collectively, "Losses") reasonably incurred
by Melamed in connection with any claim, action, proceeding or investigation
brought against or involving Melamed with respect to, arising out of or in any
way relating to Melamed's employment with RoxSan; provided, however, that
neither RoxSan nor the Company shall be required to indemnify Melamed for Losses
incurred as a result of Melamed's intentional misconduct or gross negligence
(other than matters where Melamed acted in good faith and in a manner she
reasonably believed to be in and not opposed to RoxSan’s or the Company's best
interests). Melamed shall promptly notify both RoxSan and the Company of any
claim, action, proceeding or investigation under this paragraph and RoxSan or
the Company shall be entitled to participate in the defense of any such claim,
action, proceeding or investigation and, if it so chooses, to assume the defense
with counsel selected by RoxSan or the Company; provided that Melamed shall have
the right to employ counsel to represent her (at the expense of RoxSan or the
Company, whichever shall apply) if RoxSan or Company counsel would have a
"conflict of interest" in representing both RoxSan or the Company and Melamed.
The Company shall not settle or compromise any claim, action, proceeding or
investigation without Melamed's consent, which consent shall not be unreasonably
withheld; provided, however, that such consent shall not be required if the
settlement entails only the payment of money and RoxSan or the Company fully
indemnifies Melamed in connection therewith. RoxSan and the Company further
agree to advance any and all expenses (including, without limitation, the fees
and expenses of counsel) reasonably incurred by Melamed in connection with any
such claim, action, proceeding or investigation.  The provisions of this
paragraph shall survive the termination of this Agreement for any reason.  

Section 7.  Notice.  Any notice required or permitted hereunder shall be made in
writing (i) either by actual delivery of the notice into the hands of the party
hereunder entitled; or (ii) by the mailing of the notice in the United States
mail, certified mail, return receipt requested, all postage prepaid and
addressed to the party to whom the notice is to be given at the party’s
respective address set forth below, or such other address as the parties may
from time to time designate by written notice as provided herein; and (iii) via
facsimile to the fax number provided by the Parties below with a confirmation
receipt.  Notice will hereby be deemed to be satisfied via the delivery of any
of the methods listed above.  

If to RoxSan:

RoxSan Pharmacy, Inc.

465 North Roxbury Dr.

Beverly Hills, CA 90210








-6-




If to the Company:

J. Michael Redmond

Chief Executive Officer

Parallax Health Sciences, Inc.

One Boston Place

Suite 2600

Boston, MA 02108

If to Company Attorney:




Lawrence Washor

Lawrence Washor & Associates

21800 Oxnard Street, Suite 790

Woodland Hills, CA 91367

United States

If to Shahla Melamed:




Shahla Melamed

3209 Hutton Drive

Beverly Hills, CA  90210

With a copy to:




Elliott J. Hahn

Hahn Law, PC

21250 Hawthorne Blvd., Suite 500

Torrance, CA  90503

The notice shall be deemed to be received in case (i) on the date of actual
receipt by the party; and in case (ii) three days following the date of the
mailing.

Section 8. Amendment and Waiver.  No amendment or modification of this Agreement
shall be valid or binding upon the parties unless made in a writing signed by
all the parties hereto.  The waiver by a party of the breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach of such party.

Section 9. Prior Employment Agreement.  Melamed and the Company each agrees that
any other Employment Agreement between them shall be null and void and of no
legal effect and neither party shall have any rights or obligations arising out
of that document.  

Section 10. Governing Law/Waiver of Claims/Litigation.  

a) The validity and effect of this Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed in accordance with, the
laws of the State of California without giving effect to the principles of
conflicts of laws thereof.  




b) Each party to this Agreement hereby waives any claim it may have against the
other party hereto due to any past business dealings between the parties prior
to the Effective Date of this Agreement.  




c) Any dispute between the parties concerning this Agreement, its interpretation
or an alleged breach thereof shall only be filed in a state of federal court
located in Los Angeles County,





-7-




California.  In such litigation, the prevailing party therein as part of its
award shall be entitled to receive its attorneys’ fees and costs of such
litigation.  

Section 11. Entire Agreement.  This Agreement contains all of the terms agreed
upon by the parties with respect to the subject matter hereof and supersedes all
prior agreements, arrangements and communications between the parties dealing
with such subject matter, whether oral or written, but limited to the Employment
Period.  

Section 12. Reservation of Right.  Notwithstanding any other provision of this
Agreement, Company reserves the right to modify, suspend or discontinue any and
all employee benefit plans, practices, policies and programs, except sections
4.1, 4.2, 4.3, 4.5, 4.6, and 4.7 at any time whether before or after termination
of this Agreement with advance notice of 90 days to Melamed.  

Section 13. Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the transferees, successors and assigns of RoxSan and
the Company, including any company or entity with which RoxSan and/or the
Company may merge or consolidate.  

Section 14. Headings.  Numbers and titles to paragraphs hereof are for
information purposes only and, where inconsistent with the text, are to be
disregarded.  

Section 15. Severability – General.  If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.  

Section 16. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.  

















-8-




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective on the date first set forth above.







Parallax Health Sciences, Inc.

Shahla Melamed

By:

/s/ J. Michael Redmond

By:

/s/ Shahla Melamed

Name:

J. Michael Redmond

Name:

Shahla Melamed

Title:

Chief Executive Officer




RoxSan Pharmacy, Inc.  

By:

/s/ Shahla Melamed

Name:

Shahla Melamed

Title:

President














-9-




Exhibit A

Employment Duties







1.

Shana will be responsible for public relations and marketing fertility services
for RoxSan Pharmacy.

2.

Shana will be responsible for presenting Parallax Diagnostic’s point of care
tests to the physician network she has established over the past several years.
 These tests will be FDA approved but do not require a prescription for their
use.

3.

Shana will oversee the Parallax Life Systems Division that will have a line of
over the counter cosmetic products. None of the products will require a
prescription.

4.

Other duties will be defined based on her expertise and experience














-10-




Exhibit B

Shahla Melamed Bonus Program




Shahla Melamed will be paid the following cash bonus based on the annual growth
of RoxSan sales.  The bonus will be calculated as follow:

Percent increase in sales from the full

year revenue of the previous year and the Bonus earned

1)

0-4%

$360,000 (Bonus-100% of base salary)







$360,000 (Base salary)







$720,000 (total cash non stock compensation)

2)

5%

$396,000 (Bonus-110% of base salary)







$360,000 (Base salary)







$756,000 (total cash non stock compensation)

3)

10%

$414,000 (Bonus-115% of base salary)







$360,000 (Base salary)







$774,000 (total cash non stock compensation)

4)

15%

$450,000 (Bonus-125% of base salary)







$360,000 (Base salary)







$810,000 (total cash non stock compensation)

5)

25%

$540,000 (Bonus-150% of base salary)







$360,000 (Base salary)







$900,000 (total cash non stock compensation)

The bonus is linear in between

The Bonus for the current fiscal year will be prorated based on the closing date
of the acquisition transaction.








-11-


